Rhode Island ss To the HonWe Nathaniel Hubbard Esqr Deputy Judge of his Majesty’s Court of Vice Admiralty for the Colony of Rhode Island etc. And to the Register and other Officers of said Court
Joseph Whipple and Samuel Holmes of Newport in sa Colony merchants and Jonathan Tillinghast of sa Newport Marin* having set forth unto Us Joseph Jencks, John Wanton, William Wanton and Samuel Vernon Esq* Judges of his Maj*s Court of Trial for the Colony afores3 that Jabez Biglow late of Bristol in Great Britain but now of Newport afores3 Mariner had wrongfully and illegally commenced a Libel and Appeal in said Court of Admiralty against the Brigantine Pelican whereof they the sa Joseph Whipple Samuel Holmes and Jonathan Tillinghast were late Owners wherein the s3 *126Jabez Biglow not only demands his Wages but libels for sundry other Things as a Negro Girl alledged to be withheld from him at sa Newport and where the Property is in Dispute and also an Accompt to be rendered for Goods sold by the sa Jonathan Tillinghast as by sa Libel filed the 20th Day of November 1729 may-more fully appear and which Things are alledged not to be within the Jurisdiction of the said Court of Vice Admiralty but triable at the Common Law only These are Therefore in his Majestys Name George the 2a King of Great Britain etc. to prohibit and forbid You the sa Nathaniel Hubbard Esqr Deputy Judge of sa Court of Vice Admiralty and the Register and other Officers of sa Court from proceeding any farther in the aforesaid Suit or from holding any Court or passing any Decree concerning the same founded on sa Libel wherein the afores4 other Matters and Things are mixt with Wages until Cause be shewn to his Majesty’s Gen11 Court of Trials for said Colony to be held at s4 Newport on the Last Tuesday of March next wherefore the said other Matters and Things above mentioned ought to be heard before said Court of Vice Admiralty Given forth in said Newport the 17th Day of December in the Third Year of his Majesty’s Reign Annoq Domini 1729 Now the above written is not intended to prohibit the said Jabez Biglow from libelling for his Wages seperately.
Signed and Sealed by Order of the afores4 Hon11 Judge.
Law Sigilli R. Ward Clerk
Registred Decr 17th 1729
Per R Ward Secry